ORDER

PER CURIAM.
Appellant, Erna Jean Tanner (“employee”), appeals from a decision of the Labor and Industrial Relations Commission which found: employee’s sole employer was respondent, Trans Continental Leasing Co., Ltd. (“TCL”); employee was entitled to 40¾⅛ weeks of temporary total disability; employee was not entitled to medical benefits after July 20, 1989; and employee suffered a 25% permanent, partial disability of the body as a whole referable to her head, headaches, loss of hearing in her left ear, tinnitus, left shoulder, left wrist, low back and right ankle. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the Commission are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the Commission’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.